MATHES, District Judge.
This appeal is prosecuted on behalf of the City of Fairbanks, Alaska, from an order of the District Court transferring a Territorial liquor license for the year 1955 from appellee Berry Corporation to appellee Boinich over the protest of appellant.
*259The effect of the order was to “transfer a liquor license from one location to another within the City of Fairbanks”; and the single ground of challenge presented by appellant here rests upon the contention that the District Court had no authority to transfer the location.
Before reaching the merits, however, we must turn to the suggestions of the Government as appellee that this Court lacks jurisdiction to review the order in question.
First it is pointed out that the license involved expired with the year 1955, § 35-4-19, A.C.L.A.1949, and this fact of course raises the question whether the appeal has become moot.
Where subsequent events, such as extinguishment of the obligation in controversy, People of State of California v. San Pablo & T. R. Co., 1893, 149 U.S. 308, 13 S.Ct. 876, 37 L.Ed. 747, or change in the law involved, United States v. Alaska S. S. Co., 1920, 253 U.S. 113, 40 S.Ct. 448, 64 L.Ed. 808, render immaterial the merits of a case at bar, and it does not appear probable the subject matter is of a continuing nature in the sense that a like controversy depending upon a like question of law will arise in the immediate future involving some party to the pending appeal, the reviewing court will dismiss the appeal as moot. Brownlow v. Schwartz, 1923, 261 U.S. 216, 43 S.Ct. 263, 67 L.Ed. 620; Heitmuller v. Stokes, 1921, 256 U.S. 359, 41 S.Ct. 522, 65 L.Ed. 990; United States v. Hamburg-Amerikanische Packet-Fahrt-Actien Gesellschaft, 1916, 239 U.S. 466, 36 S.Ct. 212, 60 L.Ed. 387; Jones v. Montague, 1904, 194 U.S. 147, 24 S.Ct. 611, 48 L.Ed. 913; Mills v. Green, 1895, 159 U.S. 651, 16 S.Ct. 132, 40 L.Ed. 293.
Where, however, interest of a public character are involved under conditions that may immediately be repeated, thus giving the litigation a continuing character, as were the right to a renewal license turns in part upon the validity of an expired license, see: § 35-4 — 15, A.C. *260L.A.1949 as amended by Ch. 116, S.L.A.1953; Rattray v. Scudder, 1946; 28 Cal.2d 214, 169 P.2d 371, 164 A.L.R. 1356, the mere fact that the particular subject matter of the instant cause has expired does not render the case moot. Southern Pac. Terminal Co. v. I. C. C., 1911, 219 U.S. 498, 31 S.Ct. 279, 55 L.Ed. 310; Lansden v. Hart, 7 Cir., 180 F.2d 679, certiorari denied, 1950, 340 U.S. 824, 71 S.Ct. 58, 95 L.Ed. 606; Boise City Irrigation & Land Co. v. Clark, 9 Cir., 1904, 131 F. 415; cf. United States v. Trans-Missouri Freight Ass’n, 1897, 166 U.S. 290, 17 S.Ct. 540, 41 L.Ed. 1007.
 Apart from these considerations of public interest and public policy, which might otherwise serve to preserve any justiciable quality of the subject matter of the appeal here, this proceeding is patently moot, and we should make such order of dismissal as is “ ‘most consonant to justice’ in view of the conditions and circumstances of the particular case.” United States v. Hamburg-Amerikanische, etc., Co., supra, 239 U.S. at page 478, 36 S.Ct. at page 217; see: Heitmuller v. Stokes, supra, 256 U.S. at page 362, 41 S.Ct. 522; Commercial Cable Co. v. Burleson, 1919, 250 U.S. 360, 39 S.Ct. 512, 63 L.Ed. 1030; Security Mutual Life Ins. Co. v. Prewitt, 1906, 200 U.S. 446, 26 S.Ct. 314, 50 L.Ed. 545; South Spring Hill Gold Min. Co. v. Amador Medean Gold Min. Co., 1892, 145 U.S. 300, 12 S.Ct. 921, 36 L.Ed. 712.
 To dismiss the appeal as moot, without more, is to assume a previously existing case or controversy of such nature as to be within judicial cognizance. But the issuance, transfer and revocation of liquor licenses are by nature administrative or legislative matters; and Congress has expressly delegated power over such matters in Alaska to the Territorial Legislature. 48 U.S.C.A. § 292.
The fact that the Territorial Legislature has sought in turn to delegate to the District Court for the Territory the power to direct the issuance, transfer, and revocation *261of liquor licenses under prescribed conditions does not máke them any the more judiciable acts. [See: §§ 35&emdash;4&emdash;12, 35&emdash;4&emdash;^13, 35-4-21, A.C.L.A.1949.]
 The District Court for Alaska is a "legislative" court created under the Congressional power to "make all needful Rules and Regulations respecting the Territory * * * belonging to the United States", U.S.Const. Art. IV, § 3, Cl. 2, rather than a "Constitutional" court created under Article III, § 2; Mookini v. United States, 1938, 303 U.S. 201, 205, 58 S.Ct. 543, 82 L.Ed. 748; McAllister v. United States, 1891, 141 U.S. 174, 11 S.Ct. 949, 35 L. Ed. 693; cf. National Mut. Ins. Co. v. Tidewater Transfer Co., 1949, 337 U.S. 582, 69 S.Ct. 1173, 93 L.Ed. 1556; O'Donoghue v. United States, 1933, 289 U.S. 516, 53 S.Ct. 740, 77 L.Ed. 1356; Ex parte Bakelite Corp., 1929, 279 U.S. 438, 49 S.Ct. 411, 73 L.Ed. 789; and as such can be empowered by Congress to perform legislative and administrative functions as well as judicial ("case" or "controversy") functions. Federal Radio Comm'n v. General Electric Co., 1930, 281 U.S. 464, 468-469, 50 S.Ct. 389, 74 L.Ed. 969; Electrical Research Products v. Gross, 9 Cir., 1936, 86 F.2d 925, 926; cf. Binns v. United States, 1904, 194 U.S. 486, 24 S.Ct. 816, 48 L.Ed. 1087; Snow v. United States, 1873, 18 Wall. 317, 85 U.S. 317, 21 L.Ed. 784.
Although Congress may, Leitensdorfer v. Webb, 1857, 20 How. 176, 61 U.S. 176, 183, 51. L.Ed. 891, this Court recently held that Congress has not delegated to the Territorial Legislature under the Organic Act, 48 U.S.C.A. § 91, the power to confer or impose upon the Judges of the District Court for Alaska legislative or administrative duties such as are involved at bar. Bordenelli v. United States, 9 Cir., 1956, 233 F.2d 120, see: Town of Fairbanks, Alaska v. Barrack, 9 Cir., 1922, 282 F. 417, 421, certiorari denied, 1923, 261 U.S. 615, 43 S.Ct. 361, 67 L.Ed. 828; In re Alaska Labor Trades Ass’n, 1945, 10 Alaska 472, 484; cf. Town of Fairbanks, Alaska v. United States Smelting, etc., Co., 9 Cir., 1950, 186 F.2d 126.
*262What has been said requires dismissal of this appeal for want of jurisdiction. But since this Court is “in every substantial sense the supreme court” of the Territory of Alaska, The Coquitlam v. United States, 1896, 163 U.S. 346, 352, 16 S.Ct. 1117, 41 L.Ed. 184, it should be added that even if judisdiction to issue, transfer and revoke liquor licenses were regularly vested in the “legislative” District Court for Alaska, this Court would still lack jurisdiction to review the administrative orders in such matters, since this “Constitutional” court, Old Colony Trust Co. v. Comm’r, 1929, 279 U.S. 716, 723, 724, 49 S.Ct. 499, 73 L.Ed. 918, is empowered to act only in justiciable “cases” or “controversies” within the meaning of Article III of the Constitution, and so has no jurisdiction to review “administrative or legislative issues or controversies.” Keller v. Potomac Electric Power Co., 1923, 261 U.S. 428, 444, 43 S.Ct. 445, 449, 67 L.Ed. 731; Muskrat v. United States, 1911, 219 U.S. 346, 31 S.Ct. 250, 55 L.Ed. 246; cf. Pope v. United States, 1944, 323 U.S. 1, 13-14, 65 S.Ct. 16, 89 L.Ed. 3; Postum Cereal Co. v. California Fig Nut Co., 1927, 272 U.S. 693, 700-701, 47 S.Ct. 284, 71 L.Ed. 478..
Appeal dismissed for lack of jurisdiction over the subject matter.